Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is a FINAL OFFICE ACTION in response to the applicants amendments dated 8/9/2022.

	The status of the claims is as follows:
		Claims 1-12 have been cancelled (via preliminary amendment); and
		Claims 13-26 are herein addressed in detail below.

	The applicant’s replacement drawing(s) dated 8/9/2022 have been approved by the Examiner.

	
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2607128 to Kuwabara.
As shown in Figure 2, EP 2607128 to Kuwabara discloses a sealing arrangement comprising a sealing element that has at least one sealing portion (18) for sealing a vertically movable window (5) of a vehicle door (2) in relation to a vertical window frame limb of the vehicle door (2) wherein the sealing element also has a sealing portion for sealing a gap between a body pillar (3) which is adjacent to the vehicle door (2) and a vertical peripheral side of the window with said vertical peripheral side being directed toward the body pillar (3) [Claim 13].
Wherein an outer surface of the window (5) is flush with an outer surface of the body pillar (3) (see figure below) [Claim 14].
Wherein the sealing portion (18) for sealing the gap is tubular (see figure below) [Claim 15].
Wherein the tubular sealing portion has a non-circular cross-sectional shape (see figure 3) and abuts against the body pillar (3) (see figure below) [Claim 16].
Wherein the cross-sectional shape has a tube-wall corner that abuts against the body pillar (3) (see figure below) [Claim 17].
Wherein the tubular sealing portion comprises two tube-wall portions that run toward one another (see figure 3) at an acute angle to form the tube-wall corner. [Claim 18].
Wherein the sealing element has a core part (13) and the tube-wall portions (7, 15, and 21) extend at a distance apart from one another from the core part (13) of the sealing element. (see figure below) [Claim 19].
Wherein at least one of the two tube-wall portions (upper portion of 15) is curved in a direction of the window (5) and butts against the window (5) by way of the curved tube-wall portion (see figure below) [Claim 20].
Wherein the tube-wall portion that butts against the window (5) has weak points (14) (see figure below) that increase flexibility of the tube-wall portion. [Claim 21].
Wherein the tube-wall portion that butts against the window has a sliding layer that extends over and around the tube-wall corner (the outside of the tubular sealing portion “has a layer” and clearly allows for “sliding” during compression which allows for flexibility). [Claim 22].
Wherein the tubular sealing portion is formed as a tube that is closed by a latching connection between tube-wall ends. (see figure below) [Claim 23].


    PNG
    media_image1.png
    555
    670
    media_image1.png
    Greyscale

Wherein the core part (13) consists of a material which is firmer the material that forms the sealing portions of the sealing element. (see passage from specification below) [Claim 24]

    PNG
    media_image2.png
    524
    880
    media_image2.png
    Greyscale

Wherein the core part is a thermoplastic material (see passage above) and a remainder of the sealing element is an elastomer (see passage above and specifically the last line in the first paragraph) [Claim 25].

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2607128 to Kuwabara.
All of the elements of the instant invention are discussed in detail above except providing the sealing portion to specifically be formed of not only an elastomer (as disclosed in EP 2607128 to Kuwabara) but a thermoplastic elastomer.
EP 2607128 to Kuwabara. discloses the sealing portion to be formed of “Any type of rubber and thermoplastic elastomers…as long as they are rubber-like elastic materials” (quote from passage above).
It would have been obvious before the effective filing date of the claimed invention to provide the sealing portion to be formed of a thermoplastic elastomer since it is well known that thermoplastic elastomer(s) are usually formed of a foamed material that provides greater flexibility.  Furthermore, the Examiner takes official notice in that forming flexible sealing strips with thermoplastic elastomers is well known in the seal art and would have been a matter of design choice to form the sealing portions of EP 2607128 to Kuwabara with a material formed of thermoplastic elastomer.  Still furthermore, the sealing strip of EP 2607128 to Kuwabara would operate equally as well when formed of a thermoplastic elastomer.

The applicant’s arguments have been considered, but respectively, are not deemed persuasive.  It appears that the applicant’s arguments are more limiting than that of the claims.  The applicant argues that Kuwabara discloses “a seal member for sealing a clearance between a door glass of a sashless door and an automobile body…in a sashless door there is an (a) vertical window frame limb of the vertical door”. The applicant further states that “Kuwabara does not disclose a sealing element with a sealing portion for sealing a gap between a body pillar that is adjacent to the vehicle door and a vertical peripheral side of the window…..in figure 1 of Kuwabara, the C-pillar of the sedan is further behind and there is no connection with the seal member”.
Claim 13 recites, “…a sealing element that has at least one sealing portion for sealing a vertically movable window of a vehicle door in relation to a vertical window-frame lib of the vehicle door, wherein the sealing element also has a sealing portion for sealing a gap between a body pillar, which is adjacent to the vehicle door, and a vertical peripheral side of the window, said vertical peripheral side being directed toward the body pillar”.  Phraseology such as “for……” fails to positively recite the language and therefore carries little to no patentable weight.  In summary, the applicant has argued limitations that have not been positively recited and this particular language, the applicant is relying on to overcome the current rejection under Kuwabara.  If the applicant positively recited such language, new and possible 103 rejection under Kuwabara may be proper and/or other art that is currently recited as part of the record.  Still furthermore, the applicant’s sealing arrangement does have differences over the art of record but the applicant has failed to positively recite such elements in detail and in such a way as to overcome the current rejection as well as the art of record.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	The USPTO has extended the AFTER FINAL PILOT 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634